
	
		I
		112th CONGRESS
		2d Session
		H. R. 4483
		IN THE HOUSE OF REPRESENTATIVES
		
			April 24, 2012
			Ms. Eddie Bernice Johnson of
			 Texas (for herself, Ms. Wilson of
			 Florida, Mr. Cleaver,
			 Mr. Jackson of Illinois,
			 Mr. Reyes,
			 Mr. Rush, Mr. Conyers, Mr.
			 Luján, Mr. Hinojosa, and
			 Ms. Fudge) introduced the following
			 bill; which was referred to the Committee
			 on Science, Space, and Technology
		
		A BILL
		To authorize the Director of the National Science
		  Foundation to provide grants to institutions of higher education for
		  implementing or expanding reforms in undergraduate science, technology,
		  engineering, and mathematics (STEM) education in order to increase the number
		  of students from underrepresented minority groups receiving degrees in these
		  fields, and to recruit, retain, and advance STEM faculty members from
		  underrepresented minority groups at institutions of higher
		  education.
	
	
		1.Short titleThis Act may be cited as the
			 Broadening Participation in STEM
			 Education Act.
		2.FindingsThe Congress finds the following:
			(1)One of the
			 National Science Foundation’s core missions is to achieve excellence in
			 U.S. science, technology, engineering and mathematics (STEM)
			 education.
			(2)STEM education at
			 the undergraduate level is vital to developing a workforce that will allow the
			 United States to remain the leader in the 21st century global economy.
			(3)In 2007,
			 underrepresented minority groups comprised 33.2 percent of the college-age
			 population of the United States, but only 17.7 percent of undergraduate
			 students earning bachelor’s degrees in STEM fields.
			(4)The Higher
			 Education Research Institute at the University of California, Los Angeles,
			 found that, while freshmen from underrepresented minority groups express an
			 interest in pursuing a STEM undergraduate degree at the same rate as all other
			 freshmen, only 22.1 percent of Latino students, 18.4 percent of
			 African-American students, and 18.8 percent of Native American students
			 studying in STEM fields complete their degree within 5 years, compared to an
			 approximate 33 percent and 42 percent 5-year completion rate for White and
			 Asian students, respectively.
			(5)Statistics are particularly alarming in
			 specific STEM fields. For example, even though underrepresented minorities make
			 up approximately 33 percent of the college-age population, according to an
			 analysis of National Science Foundation data performed by the National Action
			 Council for Minorities in Engineering, students from underrepresented minority
			 groups earned only 13 percent of all engineering degrees in 2009.
			(6)Underrepresented minority groups currently
			 make up about 29 percent of the United States population. However, only about 8
			 percent of tenure-track science and engineering faculty members at universities
			 and 4-year colleges and less than 1 percent of tenure-track science and
			 engineering faculty members at the top 100 research universities in the United
			 States are from underrepresented minority groups.
			(7)Students from
			 underrepresented minority groups at institutions of higher education who see
			 few others like themselves among faculty and student populations
			 often do not experience the social integration that is necessary for success in
			 all disciplines, including STEM.
			(8)The ability to
			 connect students and faculty members from underrepresented minority groups has
			 been demonstrated to be successful in increasing the achievement level of
			 students from underrepresented minority groups studying in STEM fields.
			(9)The United States
			 faces a demographic challenge with regard to STEM education: by 2050, 52
			 percent of the college-age population of the United States will be from
			 underrepresented minority groups.
			(10)If the percentage
			 of students from underrepresented minority groups earning bachelor’s degrees in
			 STEM fields does not significantly increase, the United States will face an
			 acute shortfall in the overall number of students who earn degrees in STEM
			 fields.
			(11)With this
			 impending shortfall, and with the number of citizens of other countries earning
			 degrees in STEM fields increasing, the comparative advantage of the United
			 States STEM workforce will diminish, and the United States will almost
			 certainly lose its competitive edge in the 21st century global economy.
			3.Foundation
			 support for broadening participation in undergraduate STEM education
			(a)GrantsThe
			 Director shall award grants to institutions of higher education (or consortia
			 thereof) to implement or expand research-based reforms in undergraduate STEM
			 education for the purpose of recruiting and retaining students from minority
			 groups who are underrepresented in STEM fields.
			(b)Merit review;
			 competitionGrants shall be awarded under this section on a
			 merit-reviewed, competitive basis.
			(c)Use of
			 fundsActivities supported by grants under this section may
			 include—
				(1)implementation or
			 expansion of innovative, research-based approaches to broaden participation of
			 underrepresented minority groups in STEM fields;
				(2)implementation or
			 expansion of bridge, cohort, tutoring, or mentoring programs designed to
			 enhance the recruitment and retention of students from underrepresented
			 minority groups in STEM fields;
				(3)implementation or
			 expansion of outreach programs linking institutions of higher education and
			 K–12 school systems in order to heighten awareness among pre-college students
			 from underrepresented minority groups of opportunities in college-level STEM
			 fields and STEM careers;
				(4)implementation or
			 expansion of faculty development programs focused on improving retention of
			 undergraduate STEM students from underrepresented minority groups;
				(5)implementation or
			 expansion of mechanisms designed to recognize and reward faculty members who
			 demonstrate a commitment to increasing the participation of students from
			 underrepresented minority groups in STEM fields;
				(6)expansion of
			 successful reforms aimed at increasing the number of STEM students from
			 underrepresented minority groups beyond a single course or group of courses to
			 achieve reform within an entire academic unit, or expansion of successful
			 reform efforts beyond a single academic unit to other STEM academic units
			 within an institution of higher education;
				(7)expansion of
			 opportunities for students from underrepresented minority groups to conduct
			 STEM research in industry, at Federal labs, and at international research
			 institutions or research sites;
				(8)provision of
			 stipends for students from underrepresented minority groups participating in
			 research;
				(9)support for
			 graduate students and post­doc­tor­al fellows from underrepresented minority
			 groups to participate in instructional or assessment activities at primarily
			 undergraduate institutions, including primarily undergraduate minority-serving
			 institutions and two-year institutions of higher education; and
				(10)other activities
			 consistent with subsection (a), as determined by the Director.
				(d)Selection
			 process
				(1)ApplicationAn
			 institution of higher education (or consortia thereof) seeking a grant under
			 this section shall submit an application to the Director at such time, in such
			 manner, and containing such information and assurances as the Director may
			 require. The application shall include, at a minimum—
					(A)a description of
			 the proposed reform effort;
					(B)a description of
			 the research findings that will serve as the basis for the proposed reform
			 effort or, in the case of applications that propose an expansion of a
			 previously implemented reform, a description of the previously implemented
			 reform effort, including data about the recruitment, retention, and academic
			 achievement of students from underrepresented minority groups;
					(C)evidence of an
			 institutional commitment to, and support for, the proposed reform effort,
			 including a long-term commitment to implement successful strategies from the
			 current reform beyond the academic unit or units included in the grant
			 proposal;
					(D)a description of
			 existing or planned institutional policies and practices regarding faculty
			 hiring, promotion, tenure, and teaching assignment that reward faculty
			 contributions to improving the education of students from underrepresented
			 minority groups in STEM; and
					(E)how the success
			 and effectiveness of the proposed reform effort will be evaluated and assessed
			 in order to contribute to the national knowledge base about models for
			 catalyzing institutional change.
					(2)Review of
			 applicationsIn selecting grant recipients under this section,
			 the Director shall consider, at a minimum—
					(A)the likelihood of
			 success of the proposed reform effort at the institution submitting the
			 application, including the extent to which the faculty, staff, and
			 administrators of the institution are committed to making the proposed
			 institutional reform a priority of the participating academic unit or
			 units;
					(B)the degree to
			 which the proposed reform effort will contribute to change in institutional
			 culture and policy such that greater value is placed on faculty engagement in
			 the retention of students from underrepresented minority groups;
					(C)the likelihood
			 that the institution will sustain or expand the proposed reform effort beyond
			 the period of the grant; and
					(D)the degree to
			 which evaluation and assessment plans are included in the design of the
			 proposed reform effort.
					(3)PriorityFor
			 applications that include an expansion of existing reforms beyond a single
			 academic unit, the Director shall give priority to applications for which a
			 senior institutional administrator, such as a dean or other administrator of
			 equal or higher rank, serves as the principal investigator.
				(4)Grant
			 distributionThe Director shall ensure, to the extent
			 practicable, that grants awarded under this section are made to a variety of
			 types of institutions of higher education, including two-year and
			 minority-serving institutions of higher education.
				(e)Education
			 research
				(1)In
			 generalAll grants made under this section shall include an
			 education research component that will support the design and implementation of
			 a system for data collection and evaluation of proposed reform efforts in order
			 to build the knowledge base on promising models for increasing recruitment and
			 retention of students from underrepresented minority groups in STEM education
			 at the undergraduate level across a diverse set of institutions.
				(2)DisseminationThe
			 Director shall coordinate with relevant Federal agencies in disseminating the
			 results of the research under this subsection to ensure that best practices in
			 broadening participation in STEM education at the undergraduate level are made
			 readily available to all institutions of higher education, other Federal
			 agencies that support STEM programs, non-Federal funders of STEM education, and
			 the general public.
				4.Foundation
			 support for increasing diversity among STEM faculty at institutions of higher
			 education
			(a)GrantsThe
			 Director shall award grants to institutions of higher education (or consortia
			 thereof) for the development of innovative reform efforts designed to increase
			 the recruitment, retention, and advancement of individuals from
			 underrepresented minority groups in academic STEM careers.
			(b)Merit review;
			 competitionGrants shall be awarded under this section on a
			 merit-reviewed, competitive basis.
			(c)Use of
			 fundsActivities supported by grants under this section may
			 include—
				(1)institutional
			 assessment activities, such as data analyses and policy review, in order to
			 identify and address specific issues in the recruitment, retention, and
			 advancement of faculty members from underrepresented minority groups;
				(2)implementation of institution-wide
			 improvements in workload distribution, such that faculty members from
			 underrepresented minority groups are not disadvantaged in the amount of time
			 available to focus on research, publishing papers, and engaging in other
			 activities required to achieve tenure status and run a productive research
			 program;
				(3)development and
			 implementation of training courses for administrators and search committee
			 members to ensure that candidates from underrepresented minority groups are not
			 subject to implicit biases in the search and hiring process;
				(4)development and
			 hosting of intra- or inter-institutional workshops to propagate best practices
			 in recruiting, retaining, and advancing faculty members from underrepresented
			 minority groups;
				(5)professional
			 development opportunities for faculty members from underrepresented minority
			 groups;
				(6)activities aimed
			 at making undergraduate STEM students from underrepresented minority groups
			 aware of opportunities for academic careers in STEM fields;
				(7)activities to
			 identify and engage exceptional graduate students from underrepresented
			 minority groups at various stages of their studies and to encourage them to
			 enter academic careers; and
				(8)other activities
			 consistent with subsection (a), as determined by the Director.
				(d)Selection
			 process
				(1)ApplicationAn
			 institution of higher education (or consortia thereof) seeking funding under
			 this subsection shall submit an application to the Director at such time, in
			 such manner, and containing such information and assurances as the Director may
			 require. The application shall include, at a minimum, a description of—
					(A)the reform effort
			 that is being proposed for implementation by the institution of higher
			 education;
					(B)any available
			 evidence of specific difficulties in the recruitment, retention, and
			 advancement of faculty members from underrepresented minority groups in STEM
			 academic careers within the institution of higher education submitting an
			 application, and how the proposed reform effort would address such
			 issues;
					(C)how the
			 institution of higher education submitting an application plans to sustain the
			 proposed reform effort beyond the duration of the grant; and
					(D)how the success
			 and effectiveness of the proposed reform effort will be evaluated and assessed
			 in order to contribute to the national knowledge base about models for
			 catalyzing institutional change.
					(2)Review of
			 applicationsIn selecting grant recipients under this section,
			 the Director shall consider, at a minimum—
					(A)the likelihood of
			 success in undertaking the proposed reform effort at the institution of higher
			 education submitting the application, including the extent to which the
			 administrators of the institution are committed to making the proposed reform
			 effort a priority;
					(B)the degree to
			 which the proposed reform effort will contribute to change in institutional
			 culture and policy such that greater value is placed on the recruitment,
			 retention, and advancement of faculty members from underrepresented minority
			 groups;
					(C)the likelihood
			 that the institution of higher education will sustain or expand the proposed
			 reform effort beyond the period of the grant; and
					(D)the degree to
			 which evaluation and assessment plans are included in the design of the
			 proposed reform effort.
					(3)Grant
			 distributionThe Director shall ensure, to the extent
			 practicable, that grants awarded under this section are made to a variety of
			 types of institutions of higher education.
				5.DefinitionsIn this Act:
			(1)DirectorThe
			 term Director means the Director of the National Science
			 Foundation.
			(2)FoundationThe
			 term Foundation means the National Science Foundation established
			 under section 2 of the National Science Foundation Act of 1950 (42 U.S.C.
			 1861).
			(3)Institution of
			 higher educationThe term institution of higher
			 education has the meaning given that term in section 101(a) of the
			 Higher Education Act of 1965 (20 U.S.C. 1001(a)).
			(4)STEMThe
			 term STEM means the academic and professional disciplines of
			 science, technology, engineering, and mathematics.
			
